       Case 1:20-cv-00251-PAE-GWG Document 98 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
LA’SHAUN CLARK,                                                :

                                                              :
                                   Plaintiff,                      ORDER
                                                              :
                 -v.-                                              20 Civ. 251 (PAE) (GWG)
                                                              :
NEW YORK CITY HOUSING AUTHORITY;
NEW YORK INSULATION &                                         :
ENVIRONMENTAL SERVICES, INC.; JLC
ENVIRONMENTAL CONSULTANTS, INC;                               :
ROCKMILLS STEEL PRODUCTS CORP.,
                                                              :

                           Defendants.                         :
---------------------------------------------------------------x
Gabriel W. Gorenstein, United States Magistrate Judge

        Defendant New York City Housing Authority is directed to file a letter on or before
August 28, 2020, describing all efforts it has made to serve New York Insulation &
Environmental Services. 1 A similar letter shall be filed every 7 days thereafter until proof of
service is filed. The Court will not rule on plaintiff’s request to file a motion for a default
judgment until the status of service by the New York City Housing Authority is resolved.
Depositions remain stayed pending resolution of this question.


        So Ordered.
Dated: August 25, 2020
       New York, New York




        1
        For reasons that have not been explained, the New York City Housing Authority
sometimes refers to this party as “New York Environmental Services.” (See Docket # 97).
                                                         1
